Exhibit 10.1


Leucadia National Corporation
315 Park Avenue South
New York, New York 10010








[Name of Executive]
c/o Leucadia National Corporation
315 Park Avenue South
New York, New York 10010






June 22, 2010


Dear [Name of Executive]:


This letter is intended to induce you to remain in the employ of Leucadia
National Corporation (“LUK”) and shall confirm our understanding as to the
following matters:


1.)  
If there is a “Change of Control” of LUK during five years from the date hereof,
and you are an executive officer of LUK at that time, you shall then have the
option, exercisable by written notice within six (6) months after the Change of
Control, to terminate your LUK employment and to receive, in addition to all
other benefits to which you may be then entitled, a lump sum payment (the
“Payment”) as defined below.



2.)  
For purposes of the this agreement:

(a)  
“Change of Control” shall occur at such time as neither Ian M. Cumming or Joseph
S. Steinberg is then serving as LUK’s Chief Executive Officer; and

(b)  
“Payment” shall mean $2,750,000 (the “Target Amount”); provided, however, that
if the Target Amount, taken together with any amounts or benefits otherwise paid
or distributed to you by LUK and/or its subsidiaries and affiliates
(collectively “Covered Payments”), would be an “excess parachute payment” as
defined in Section 280G of the Internal Revenue Code of 1986, as amended and the
underlying regulations (the “Code”), and would subject you to the Excise Tax
under Section 4999 of the Code (or any similar tax that may hereafter be
imposed), the Target shall be reduced to the maximum amount which may be paid
without you becoming subject to the Excise Tax.

 
 
 
 
1

--------------------------------------------------------------------------------

 

 
3.)  
Notwithstanding the foregoing, you shall not be entitled to receive the Payment
or any portion thereof if your employment terminates after a Change of Control
as a result of the commission by you of any act of gross negligence in the
performance of your duties or obligations to LUK or any of its subsidiary or
affiliated companies, or the commission by you of any material act of
disloyalty, dishonesty or breach of trust against LUK or any of its subsidiary
or affiliated companies.



4.)  
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If you are deemed on the date of termination to
be a “specified employee” within the meaning of that term under Section
409A(a)(2)(B), then with regard to any payment considered “deferred
compensation” under Section 409A (whether under this Agreement, any other plan,
program, payroll practice or any equity grant and is due upon your separation
from service), such payment shall not be made or provided until the date which
is the earlier of (A) the expiration of the six (6) month period measured from
the date of your “separation from service”, and (B) the date of Executive’s
death (the “Delay Period”) and this Agreement and each such plan, program,
payroll practice or equity grant shall hereby be deemed amended accordingly.



5.)  
You agree that while you are employed by LUK and for two (2) years thereafter,
you will not, directly or indirectly, as a stockholder or partner or owner,
investor, principal or agent, or in any other manner, engage in any business,
within any geographic area in which LUK or its subsidiaries or affiliates
conduct business, which competes in any manner with any business conducted by
LUK or its subsidiaries or affiliates prior to such termination date.  Further,
during such period, you agree not to directly or indirectly solicit or induce
any of LUK’s or its subsidiaries or affiliates to leave his or her employment.



6.)  
Nothing herein contained shall be construed as creating an employment contract
between you and LUK, it being understood that your employment shall be “at
will.”



7.)  
At the end of the five year period from the date hereof and if a “Change of
Control” has not occurred, the Board of Directors of LUK, may upon the
recommendation of LUK’s Compensation Committee, choose, in its sole discretion,
and based upon its evaluation of your performance during the five year period,
to award you all or any portion of the Payment.

 
 
 
2

--------------------------------------------------------------------------------

 

 
8.)  
This agreement shall be binding on you and LUK and LUK’s successors and shall be
governed by and construed in accordance with the laws of the State of New York.



Please confirm your understanding by signing below.


Very truly yours,


LEUCADIA NATIONAL CORPORATION


By _________________________________
Name: Ian M. Cumming
                                                                  Title:
Chairman of the Board


Agreed to:


___________________
[Name of Executive]

 
 
 
3